JONES, Justice:
Appellant sued appellee for personal injuries arising from a collision between appellant’s car and a pulpwood truck driven by appellee. The collision occurred when the truck, traveling in the same direction as appellant’s car, turned left to enter a private roadway as appellant was undertaking to pass from behind in the left lane.
Even though the verdict was against the overwhelming weight of the evidence, the jury returned a verdict for appellee, probably having been influenced to so decide by two instructions given appellee.
One instruction required appellant to keep a lookout and be vigilant, and has been condemned by this Court in the following cases: Peel v. Gulf Transport Co., 252 Miss. 797, 174 So.2d 377 (1965); Harvey v. Bush, 252 Miss. 326, 173 So.2d 125 (1965); Graves v. Hamilton, 184 Miss. 239, 184 So. 56 (1938).
Another instruction was the same as that which has been held reversible error in Parks v. Stevens, 194 So.2d 498 (Miss.1967); Mills v. Balius, 254 Miss. 353, 180 So.2d 914 (1965); and Bryan Bros. Packing Co. v. Grubbs, 251 Miss. 52, 168 So.2d 289 (1964).
The case is reversed and remanded.
Reversed and remanded.
ETHRIDGE, C. J., and RODGERS, BRADY, and SMITH, JJ., concur.